DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1-30, filed 2/11/22, have been fully considered but they are not persuasive. 

On page 8 of the applicant’s response, the applicant argues that the office action provides no discussion of a feature of “transmitting, to the base station, the file having the plurality of uplink packets that are configured to be processed together,”.
Regarding the arguments above, the examiner respectfully disagrees with the applicant. Qualcomm [0092] teaches the data in the transmit buffer which corresponds to the BSR is to be transmitted (uplink) to the base station without segmentation (in a batch)(to be processed together). Therefore, as the claim language reads, XXX does teach the argued limitations.


	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qualcomm (WO 2016/153820), as disclosed in the IDS.

As to claim 1, Qualcomm teaches a method  for wireless communication at a user equipment (UE) (Qualcomm, Fig 6 [0019] a process for wireless communication in a UE), comprising: 
identifying that the UE includes in a buffer a file having a plurality of uplink packets that are configured to be processed together (Qualcomm, Fig 6 #605 [0092], identifying data in a buffer (BSR) that has a segment (file) with a number of packets for transmission); 
transmitting an indication to a base station that the buffer includes the file (Qualcomm, [0092], the BSR is transmitted to the base station that includes the information) ; and 
transmitting, to the base station, the file having the plurality of uplink packets that are configured to be processed together via a batch of transmissions according to a resource allocation scheme for the batch of transmissions (Qualcomm, [0085] [0092], the UE transmits its data 630 according to the UL grant information in the resource allocation without segmentation (in a batch)).

As to claim 2, Qualcomm teaches wherein transmitting the indication comprises: transmitting a scheduling request indicating that the file is stored in the buffer (Qualcomm, [0085][0086] the BSR is a request for allocations indicating that a segment of packets is stored in the buffer).

As to claim 3, Qualcomm teaches further comprising: jointly encoding the scheduling request with a non-file based scheduling request (Qualcomm, [0087], a non-segmented part (non-file based transmission pending in buffer) of the BSR is indicated with the file (segmented)).

As to claim 4, Qualcomm teaches wherein the non-file based scheduling request indicates a separate uplink transmission, wherein the separate uplink transmission is pending transmission (Qualcomm, [0087], a non-segmented part (separate transmission pending in buffer) of the BSR is indicated).

As to claim 5, Qualcomm teaches further comprising: multiplexing the scheduling request with one or more additional scheduling requests (Qualcomm, [0085], the UE combines the BSR with multiple BSR parts).

As to claim 6, Qualcomm teaches wherein the scheduling request has a higher priority than the one or more additional scheduling requests (Qualcomm, [0087] certain BSR have higher priority than others).

As to claim 7, Qualcomm teaches wherein transmitting the indication comprises: transmitting a buffer status report indicating that the file is stored in the buffer file (Qualcomm, [0092], the BSR is transmitted to the base station that includes the information).

As to claim 8, Qualcomm teaches wherein the buffer status report indicates a size of the file (Qualcomm, [0087], the BSR includes the number of bits in the segment).

As to claim 9, Qualcomm teaches further comprising: indicating a total number of a plurality of buffered uplink files at the UE and a corresponding file size for each of the plurality of buffered uplink files (Qualcomm, [0087], a number of BSR segments (files) and the bits in each part).

As to claim 10, Qualcomm teaches further comprising: indicating a total size of buffered uplink transmissions at the UE, wherein the size of the file is a portion of the total size of buffered uplink transmissions (Qualcomm, [0088], indicating there is more total buffered data, the sizes in the first BSR part being a portion).

As to claim 11, Qualcomm teaches wherein the buffer status report further indicates a non-file based uplink transmission (Qualcomm, [0087], a non-segmented part of the BSR is indicated).

As to claim 12, Qualcomm teaches detecting a trigger to transmit the indication to the base station, wherein the indication is transmitted based at least in part on detecting the trigger (Qualcomm, [0087], the network configuration is detected on when to send the BSR to the base station, and BSR is transmitted based on the reporting configuration).

As to claim 13, Qualcomm teaches a method for wireless communication at a base station (Qualcomm, Fig 6 [0019] a process for wireless communication in a base station), comprising: 
receiving an indication that a user equipment (UE) includes file (Qualcomm, [0092], the BSR is received by the base station that includes the information), in a buffer, a file having a plurality of uplink packets that are configured to be processed together (Qualcomm, Fig 6 #605 [0092], data in a buffer (BSR) that has a segment (file) with a number of packets for transmission); and 
(Qualcomm, [0085] [0092], the base station receives data 630 according to the UL grant information in the resource allocation without segmentation (in a batch)).

As to claim 14, Qualcomm teaches wherein receiving the indication comprises: receiving a scheduling request indicating that the file is stored in the buffer (Qualcomm, [0085][0086] the BSR is a request for allocations indicating that a segment of packets is stored in the buffer).

As to claim 15, Qualcomm teaches further comprising: identifying that the scheduling request is jointly encoded with a non-file based scheduling request; and decoding the scheduling request based at least in part on the joint encoding (Qualcomm, [0087], a non-segmented part (non-file based transmission pending in buffer) of the BSR is indicated with the file (segmented). They are encoded in the BSR together for decoding).

As to claim 16, Qualcomm teaches wherein the non-file based scheduling request indicates a separate uplink transmission, wherein the separate uplink transmission is pending transmission (Qualcomm, [0087], a non-segmented part (separate transmission pending in buffer) of the BSR is indicated).

As to claim 17, Qualcomm teaches further comprising: determining the scheduling request is multiplexed with one or more additional scheduling requests; and decoding the scheduling request based at least in part on the multiplexing (Qualcomm, [0085], the UE combines (multiplexes) the BSR with multiple BSR parts for decoding).

As to claim 18, Qualcomm teaches wherein the scheduling request has a higher priority than the one or more additional scheduling requests (Qualcomm, [0087] certain BSR have higher priority than others).

As to claim 19, Qualcomm teaches wherein receiving the indication comprises: receiving a buffer status report indicating that the file is stored in the buffer (Qualcomm, [0092], the BSR is transmitted to the base station that includes the information).

As to claim 20, Qualcomm teaches wherein the buffer status report indicates a size of the file (Qualcomm, [0087], the BSR includes the number of bits in the segment).

As to claim 21, Qualcomm teaches further comprising: identifying, based at least in part on the buffer status report, a total number of a plurality of buffered uplink files at the UE and a corresponding file size for each of the plurality of buffered uplink files (Qualcomm, [0087], a number of BSR segments (files) and the bits in each part).

As to claim 22, Qualcomm teaches further comprising: identifying a total size of buffered uplink transmissions at the UE based at least in part on the buffer status report, wherein the size of the file is a portion of the total size of buffered uplink transmissions (Qualcomm, [0088], indicating there is more total buffered data, the sizes in the first BSR part being a portion).

As to claim 23, Qualcomm teaches wherein the buffer status report further indicates a non-file based uplink transmission (Qualcomm, [0087], a non-segmented part of the BSR is indicated).

As to claim 24, Qualcomm teaches a method for wireless communications at a base station (Qualcomm, Fig 6 [0019] a process for wireless communication in a base station), comprising: 
identifying a file having a plurality of packets that are configured to be processed together (Qualcomm, Fig 6 #605 [0092], identifying data in a buffer (BSR) that has a segment (file) with a number of packets for transmission); 
determining a segmentation scheme for the file based at least in part on a size of the file (Qualcomm, [0082], the BSR is determined based on packet size and remaining resources allocated); 
identifying a batch of assignments for communicating the file via a batch of transmissions based at least in part on the segmentation scheme (Qualcomm, [0085] [0092], identifying the UL grant information in the resource allocation); and 
communicating the file via the batch of transmissions with a user equipment  (UE) during the batch of assignments (Qualcomm, [0085] [0092], the UE transmits its data 630 according to the UL grant information in the resource allocation without segmentation (in a batch)).

As to claim 25, Qualcomm teaches further comprising: identifying one or more channel rate adaptation parameters, wherein the segmentation scheme is based at least in part on the one or more channel rate adaptation parameters (Qualcomm, [0068], the size and format of information are identified for downlink information based on bandwidth).

As to claim 26, Qualcomm teaches wherein the one or more channel rate adaptation parameters are based at least in part on a channel bandwidth (Qualcomm, [0068], the size and format of information are identified for downlink information based on bandwidth).

As to claim 27, Qualcomm teaches further comprising: determining a maximum transmission size for communicating the file; and determining, based at least in part on the maximum transmission size, a maximum segment size for the batch of assignments to transmit a segment of the file (Qualcomm, [0081], determining a maximum PDCP packet size and determining resource allocation transmission based on the size).

As to claim 28, Qualcomm teaches wherein communicating the file comprises: transmitting the batch of transmissions during the batch of assignments (Qualcomm, [0085] [0092], the UE transmits without segmentation (in a batch)), wherein the file is a downlink transmission (Qualcomm, [0068], the transmission can be for downlink information).

As to claim 29, Qualcomm teaches wherein communicating the file comprises: receiving the batch of transmissions during the batch of assignments, wherein the file is an uplink transmission (Qualcomm, [0085] [0092], the UE transmits its data 630 according to the UL grant information in the resource allocation without segmentation (in a batch)).

As to claim 30, Qualcomm teaches an apparatus for wireless communication at a user equipment (UE) (Qualcomm, Fig 6 [0019] a UE for wireless communication), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Qualcomm, Fig 6 [0019] a UE has processor and memory) to cause the 6apparatus to: 
7identify that the UE includes in a buffer a file having a plurality of uplink packets that are configured to be processed together (Qualcomm, Fig 6 #605 [0092], identifying data in a buffer (BSR) that has a segment (file) with a number of packets for transmission); 
(Qualcomm, [0092], the BSR is transmitted to the base station that includes the information); 10and Attorney Docket No. PR645.01 (103038.2197)Qualcomm Ref. No. 194046 68 
11transmit, to the base station, the file having the plurality of uplink packets that are configured to be processed together via a batch of transmissions 12 according to a resource allocation scheme for the batch of transmissions (Qualcomm, [0085] [0092], the UE transmits its data 630 according to the UL grant information in the resource allocation without segmentation (in a batch)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469